internal_revenue_service number release date ---------------------- ----------------------------- ---------------------------------------------------- ------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-127130-16 date date legend taxpayer accountant year dear ------------- ---------------------------------------------------- -------------------------- ----------------------------------------- ------- this ruling responds to a letter dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to use the safe_harbor of revproc_91_50 1991_2_cb_778 in applying sec_1286 of the internal_revenue_code to certain mortgage servicing contracts beginning in year facts taxpayer is the parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return taxpayer is a publicly traded company which together with its subsidiaries conducts diversified mortgage banking services focused primarily on originating and servicing residential mortgage loans taxpayer also purchases mortgage loans taxpayer sells mortgage loans to third parties while retaining the mortgage servicing rights msrs to the loans taxpayer engaged accountant to prepare its year federal_income_tax return under the belief that the safe_harbor election provided by revproc_91_50 was in effect plr-127130-16 for year taxpayer and accountant applied the rates contained in revproc_91_50 to determine the extent to which the amounts received under an msr represent reasonable_compensation for purposes of applying sec_1286 to the msrs taxpayer makes the following additional representations in connection with its request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer does not seek to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election taxpayer is not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to taxpayer the period of limitations on assessment under sec_6501 has not expired for taxpayer for the taxable_year in which the election should have been made nor for any taxable_year s that would have been affected by the election had it been timely made in addition affidavits on behalf of taxpayer have been provided as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_1286 defines the term bond to include a certificate or other evidence_of_indebtedness sec_1286 defines the term coupon to include any right to receive interest on a bond whether or not evidenced by a coupon sec_1286 defines the term stripped_bond as a bond issued with interest_coupons where there is a separation in ownership between the bond and any coupon that has not yet become payable sec_1286 defines a stripped_coupon as any coupon resulting from a stripped_bond plr-127130-16 in revrul_91_46 1991_2_cb_358 a taxpayer sold mortgage loans and at the same time entered into a contract to service the mortgages for amounts received from interest payments collected on the mortgages the ruling holds that the mortgages are stripped bonds within the meaning of sec_1286 if the contract entitles the taxpayer to receive amounts that exceed reasonable_compensation for the services to be performed under the contract the ruling also holds that the taxpayer’s rights to receive amounts under the contract are stripped coupons within the meaning of sec_1286 to the extent that they are rights to receive mortgage interest other than as reasonable_compensation for the services to be performed revproc_91_50 provides a safe_harbor that taxpayers may elect to use in applying sec_1286 and revrul_91_46 to certain mortgage servicing contracts when elected this safe_harbor determines the extent to which amounts that a taxpayer is entitled to receive under a mortgage servicing contract represent reasonable_compensation for the services provided to elect the safe_harbor of revproc_91_50 a taxpayer must attach a statement to its timely filed federal_income_tax return for the first taxable_year for which the safe_harbor is elected sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional plr-127130-16 including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that taxpayer has shown good cause for granting a reasonable extension of time to elect the safe_harbor of revproc_91_50 in applying sec_1286 to its mortgage servicing contracts we further conclude that the time for filing the election under revproc_91_50 for taxpayer’s year federal_income_tax return is extended to the date that i sec_90 calendar days from the date of this letter this ruling is limited to the timeliness of the filing of taxpayer’s election under revproc_91_50 this ruling’s application is limited to the facts representations and code and regulation sections cited herein no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-127130-16 except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ k scott brown branch chief branch office of the associate chief_counsel financial institutions and products
